DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-12, 14-18 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.
Claims 10 and 16 are drawn to a computer readable medium having stored thereon a computer program, where the computer readable medium as defined in the specification in paragraphs 0053-0054 can be a signal or carrier wave or paper; therefore, fail(s) to fall within a statutory category of invention.  Claims 11, 12, 14, 15, 17, 18 and 20-22 are dependent on claims 10 and 16.
A claim directed to a computer readable medium having stored thereon a computer program, where the computer readable medium as defined in the specification can be a signal or carrier wave or paper, covers a signal or carrier wave or paper which are non-statutory as noted, infra.
A claim directed to a computer program itself or signal or carrier wave is non-statutory because it is not:
A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program, or
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter.
A claim directed to a paper having thereon a computer program is non-statutory, because it covers printed matter which is non-statutory.  It is not until the program is converted into an electronic form to be read and executed by the processor that it becomes functional descriptive material.  There is no functional relationship between the paper and the computer program (see In re Gulack, 217 USPQ 401, In re Lowry ,32 F.3d 1579, 32 USPQ2d 1031 (Fed.Cir.1994)).  The program as disclosed is merely printed on the paper, hence the program is merely non-functional descriptive material, therefor, the claimed paper with a computer program printed on it is non-statutory.  See Ex parte S, 25 JPOS 904, Ex parte Glenn, 155 USPQ 42 , In re Lockert, 65 F.2d 159, 17 USPQ 515.
See MPEP § 2106.01.  Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure's functionality to be realized.  In contrast, a claimed computer readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory.  Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical “things.”  They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-12, 14-18 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2021/0173471 A1 to Johnson et al.
As to claim 1, Johnson discloses a method for modifying XR applications, the method comprising:
determining operational requirements of an XR application, wherein the operational requirements of the XR application include required movements, and wherein the required movements have an intensity value (Fig. 5 and 6B, paragraphs 0026, 0065-0069 and 0074, where an application is started, required movements, such as reaching for a virtual object, are determined);
determining movement capabilities of a user, wherein the movement capabilities of the user comprises capability input of the user from a plurality of sources, and wherein the movement capabilities of the user have an intensity value (Fig. 1, 4 and 5, paragraphs 0037 and 0053-0056, where the movement capabilities are determined by input devices (120) and specialized components (430));
generating a movement capabilities profile, wherein the movement capabilities profile includes one or more restricted movements specific to the user (Fig. 1, paragraph 0041, where memory (150) including data memory (170) includes various models, or movement capabilities profiles, and restrictions based on changes in posture);
determining differences between the operational requirements of the XR application and the movement capabilities profile of the user (Fig. 5 and 6B, paragraphs 0026, 0065-0069 and 0074, where in steps (612, 614) differences in operational requirements, such as arm-span, is determined);
modifying the operational requirements of the XR application based on the determined differences, wherein the operational requirements are modified by adjusting the required movements of the XR application that involve one or more restricted movements to be less than the restricted movement (Fig. 5 and 6B, paragraphs 0026, 0065-0069 and 0074, where virtual objects are moved within an arm’s reach based on the user’s posture); and
monitoring the user's participation in the XR application with modified operational requirements (Fig. 5 and 6D, paragraphs 0079-0083, where the user’s participation is monitored in step (638)).
As to claim 2, Johnson discloses the method, wherein determining the required movements for the operational requirements of the XR application further comprises:
determining the intensity value of the required movements (Fig. 7F, paragraph 0097, where the size (752) of the virtual space is determined based on the arm-span of the user (702)); and
determining an associated body part for the required movement (Fig. 7F, paragraph 0097, where the arms are the associated body parts).
As to claim 3, Johnson discloses the method, wherein determining the movement capabilities of the user further comprises:
utilizing capability input from a plurality of sources to determine the movement capabilities of a body part of the user (Fig. 1, 4 and 5, paragraphs 0037 and 0053-0056, where the movement capabilities are determined by input devices (120) and specialized components (430));
determining the movement capabilities of the user using the movement capabilities of the associated body part of the user (Fig. 7F, paragraph 0097, where the arms are the associated body parts); and
determining the intensity value of the movement capabilities of the user (Fig. 7F, paragraph 0097, where the size (752) of the virtual space is determined based on the arm-span of the user (702)).
As to claim 5, Johnson discloses the method, wherein the one or more restricted movements is assigned an intensity value corresponding to the range of motion of a body part (Fig. 7F, paragraph 0097, where size (752) is the range of motion of the user’s (702) arms), and wherein adjusting the required movements of the operational requirements of the XR application that involve restricted movements to be less than the intensity value of the one or more restricted movements (Fig. 5 and 6B, paragraphs 0026, 0065-0069 and 0074, where virtual objects are  moved within an arm’s reach based on the user’s posture and arm-span).
As to claim 6, Johnson discloses the method, wherein generating the movement capabilities profile further comprises:
determining recommended movements (Fig. 5 and 6D, paragraphs 0081-0082, where in step (636) a posture may be recommended); and
adjusting the required movements of the operational requirements of the XR application that involve recommended movements to be greater than the recommended movement (Fig. 5 and 6D, paragraphs 0079-0083, where the required movements are changed if the posture is changed).
As to claim 7, Johnson discloses the method, wherein the determined recommended movement is assigned an intensity value corresponding to the range of motion of a body part, and wherein adjusting the required movements of the operational requirements of the XR application that involve recommended movements to be greater than the intensity value of the recommended movement (Fig. 5 and 6D, paragraphs 0079-0083, where if the user changes posture, the location of virtual objects within the user’s reach is changed accordingly).
As to claim 8, Johnson discloses the method, wherein monitoring the user's participation in the XR application with modified operational requirements further comprises:
determining whether the user stays within or goes beyond the user's generated movement capabilities profile (Fig. 5 and 6D, paragraphs 0079-0083, where the user’s change in posture is determined in step (634));
updating the movement capabilities of the user based on whether the user stays within or goes beyond the user's generated movement capabilities profile (Fig. 5 and 6D, paragraphs 0079-0083, where movement capabilities are updated in step (636)); and
modifying the operational requirements of the XR application based on the updated movement capabilities of the user (Fig. 5 and 6D, paragraphs 0079-0083, where the virtual experience is updated in step (638)).
As to claim 9, Johnson discloses the method, wherein updating the movement capabilities of the user based on whether the user stays within or goes beyond the user's generated movement capabilities profile further comprises:
determining a user's comfort staying within or going beyond the user's generated movement capabilities profile, wherein a user's comfort is determined using verbal, facial, and audible cues recorded during a user's participation in the XR application with modified operational requirements (Fig. 5 and 6A, paragraphs 0071, where a voice command is used to change a setting).
As to claim 10, Johnson discloses limitations similar to claim 1.  In addition, Johnson discloses a computer system for modifying XR applications, comprising:
one or more processors (Fig. 1, paragraph 0036, processor(s)(110)), one or more computer-readable memories (Fig. 1, paragraph 0040, memory (150), program memory (160), data memory (170)), one or more computer-readable tangible storage medium, and program instructions stored in at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (Fig. 1, paragraph 0038, where I/O device (140) is a disk drive, or program memory (160) may be the storage medium).
As to claims 11 and 17, Johnson discloses limitations similar to claim 2.
As to claims 12 and 18, Johnson discloses limitations similar to claim 3.
As to claims 14 and 20, Johnson discloses limitations similar to claim 6.
As to claim 15, Johnson discloses limitations similar to claim 8.
As to claim 16, Johnson discloses limitations similar to claims 1 and 10.
As to claims 21 and 22, Johnson discloses limitations similar to claims 8 and 9.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-12, 14-18 and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive.
Applicant argues, with respect to claims 10-12, 14-18 and 20-22, on pages 12-13, lines 3-4, the claims are not directed to a judicial exception without significantly more and therefore, the 35 U.S.C. 101 rejection should be withdrawn.  Examiner disagrees as paragraphs 0053-0054 in the specification leave the definitions of “computer-readable memories”, “computer-readable tangible storage medium”, “tangible storage media”, and “tangible storage medium” ambiguous. Paragraph 0053 states, “each of the computer-readable tangible storage device 916 is a semiconductor storage device such as ROM 910, EPROM, flash memory or any other computer-readable tangible storage device that can store a computer program and digital information”, which includes paper.  These terms can be corrected to overcome the rejections by including the term, “non-transitory”.
Applicant argues, on page 16, the application is patentable.  Examiner disagrees for the reasons stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627